Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2341

                              ROBERT PLAKA,

                                Petitioner,

                                      v.

                       ALBERTO R. GONZALES,
              Attorney General for the United States,

                                Respondent.


               ON PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                                   Before

                    Torruella, Lynch, and Howard,
                           Circuit Judges.


     Glenn L. Formica on brief for petitioner.
     Michael Sady, Assistant United States Attorney and Michael
J. Sullivan, United States Attorney, on brief for respondent.



                             August 24, 2006
           Per Curiam.    The Board of Immigration Appeals affirmed

the   denial   of   Robert   Plaka's    applications   for   asylum    and

withholding of removal and ordered Plaka removed from the United

States to Albania.     Plaka petitions for review, arguing that the

Board's order is not supported by substantial evidence.

           Plaka is an Albanian national.      He was a member of the

National Front Party, which supported the democratic movement in

Albania against the Communist Party.      In 1991, Plaka helped topple

a statue of Albania's communist dictator, Enver Hoxha.           Shortly

after the incident, Plaka was arrested and detained for three

hours.   During this detention he was hit with a rubber stick.         Upon

release, the police instructed Plaka to "stop breaking the law,"

and two weeks later Plaka received a letter from two unknown

individuals urging him to leave his hometown.

           In 1994, the Democratic Party (which was in power at the

time) organized a rally supporting a proposed constitution.           Plaka

spoke at the rally, and three police officers who were present

called Plaka "the enemy." The officers were ejected from the rally

and did not harm Plaka.      Later that day, three unknown civilians

confronted Plaka about his speech.

           The next incident occurred in 1997.         Plaka testified

that, while serving as an election observer, he confronted a member

of the Socialist Party who was committing vote fraud. Plaka claims

that he subsequently was arrested by three masked police officers,


                                  -2-
held for three days, and beaten with a rubber stick.                       The final

incidents    took    place   in       2002:   after     Plaka   gave   a   television

interview accusing the Socialist Party of corruption, several

unidentified individuals robbed Plaka's store, and a Socialist

Party member beat him up.

            After these incidents, Plaka left Albania for Italy.                   In

November 2002, he traveled to the United States and tried to enter

the   country       using    a    false       Italian     passport.        Conceding

removability, Plaka applied for asylum and withholding of removal

on the basis of political persecution.                   At the conclusion of an

evidentiary     hearing,         an    immigration        judge   denied     Plaka's

applications for relief.

            Plaka appealed to the Board, which affirmed the judge's

ruling.     The Board found that neither the "sporadic incidents of

mistreatment that [Plaka] suffered at the hands of Socialist Party

supporters over a period of several years," nor "the degree of harm

he experienced while in police custody" rose to the level of

persecution.    In addition, the Board discounted Plaka's testimony

concerning the robbing of his store because he failed to establish

that the incident was politically motivated.                       The Board also

concluded that Plaka failed to provide objective evidence that he

had a well-founded fear of future persecution if he were to return

to Albania.




                                          -3-
Finally, the Board rejected Plaka's withholding of removal claim

because he had not established that it was more likely than not

that he would be persecuted if returned to his home country.        Plaka

timely petitioned this court for review of the Board's decision.

            We focus on Plaka's asylum claim because the standard for

asylum claims is lower than the standard for withholding of removal

claims.    See Rodriguez-Ramirez v. Ashcroft, 398 F.3d 120, 123 (1st

Cir. 2003).    Thus, if Plaka's asylum claim fails on the merits, so

does his claim for withholding of removal.          See id.

            We review the Board's decision to determine if it is

supported by substantial evidence.        See DaSilva v. Ashcroft, 394

F.3d 1, 4 (1st Cir. 2005).       In so doing, we accept the Board's

factual findings and credibility determinations so long as they are

supported by "reasonable, substantial, and probative evidence on

the record considered as a whole." INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992).    For the Board's fact-based determination that an

asylum applicant does not qualify for relief to be vacated, the

evidence    must   "point   unerringly   in   the   opposite   direction."

Laurent v. Ashcroft, 359 F.3d 59, 64 (1st Cir. 2004).

            An asylum applicant must establish that he has suffered

past persecution on one of several protected grounds (including

political opinion) or has a well-founded fear of such persecution

on account of one of these grounds.       See Makhoul v. Ashcroft, 387

F.2d 75, 79 (1st Cir. 2004).        To prove a well-founded fear of


                                   -4-
future    persecution,    the    applicant's   subjective   fear   must   be

objectively reasonable.         See Aguilar-Solis v. INS, 168 F.3d 565,

572 (1st Cir. 1999).

            Plaka's     argument    concerning     past   persecution     is

controlled by Bocova v. Gonzales, 412 F.3d 257 (1st Cir. 2005).

There, the Board ruled that an Albanian national had not been

persecuted where he established that, because of his support for

the Democratic Party, he had been twice arrested and once beaten by

the police with a chain to the point of unconsciousness over an

eight-year period.       We affirmed the Board's ruling.           While we

neither condoned nor minimized the petitioner's treatment, we

concluded that the infrequency of the events supported the Board's

view that the petitioner had proven only "a series of isolated

events" rather than the "systematic mistreatment" that is necessary

to demonstrate past persecution.           Id. at 263; see also Nelson v.

INS, 232 F.3d 258, 263 (1st Cir. 2000) (evidence of persecution

"must    rise   above   unpleasantness,     harassment,   and   even   basic

suffering").

            So too here.        Over an eleven-year period, Plaka was

arrested twice, hit with a rubber stick twice, beaten once, and

threatened at infrequent intervals.1         But there were large spans of



     1
      The Board was reasonable in not counting the robbing of
Plaka's store in its calculus. Plaka admitted that he did not know
who robbed the store, and there was evidence that economic crime
was rampant in Albania.

                                     -5-
time     during     which    Plaka     was     not   subject    to     harassment.

Accordingly, Plaka's testimony could reasonably be characterized as

recounting        isolated    events     of     harassment,     not     systematic

mistreatment.       While a reasonable fact finder perhaps could have

found differently, that is not the standard we apply. The evidence

is not so one-sided that a reasonable factfinder would have to

conclude that Plaka was persecuted on account of his political

opinion, and therefore the Board's ruling must stand.                  See Bocova,

412 F.3d at 264.

            We reach a similar conclusion concerning Plaka's fear of

future    persecution       claim.     Plaka    relied   on    the   incidents   of

harassment recounted above to claim a well-founded fear of future

persecution.        Evidence that is insufficient to constitute past

persecution is, by itself, also insufficient to compel a finding of

a well-founded fear of future persecution.                Id.    There was also

evidence before the Board, in the form of a State Department

Country Report, that there is no ongoing pattern of systematic

mistreatment of Albanian citizens on account of their political

opinion, and Plaka did not dispute this evidence.                    See Waweru v.

Gonzales, 437 F.3d 199, 202 n.1 (1st Cir. 2006) ("The Board of

Immigration Appeals is entitled to rely on the State Department's

country report as proof of country conditions described therein,

although it must consider evidence in the record that contradicts

the    State       Department's        descriptions      and     conclusions.").


                                         -6-
Accordingly, the Board was reasonable in concluding that there was

inadequate objective support for Plaka's claim that he feared

persecution if he returned to Albania.

          The petition for review is denied.




                               -7-